DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

	Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 10231486) in view of DiCarlo (US 2016/0066619A1)

	Bowen discloses in reference to claim: 
1.  A vaporizer device, comprising: a controller configured to generate, based at least on a temperature of a heating coil in a cartridge coupled with the vaporizer device, an output signal for controlling a discharge of a battery of the vaporizer device, the battery being discharged to the heating coil to increase the temperature of the heating coil, and the increase in the temperature of the heating coil causing a vaporization of a vaporizable material contained in the cartridge;  and a heater control circuitry configured to determine the temperature of the heating coil, the heater control circuitry further being configured to control, based at least on the output signal from the controller, the discharge of the battery to the heating coil. 

Bowen does not explicitly disclose the heater control circuitry being powered by a voltage rail coupled to a voltage regulator configured to regulate an output voltage of the battery. 
DiCarlo discloses a vaporizer device, comprising: a controller configured to regulate the temperature of a heating source wherein a voltage/temperature regulator is configured to regulate the output of a power supply by a voltage rail (802) connected to the heating source. 
Bowen does not explicitly disclose how the power is provided to the heating source, as such, one of skill would look to the prior art to see how such is achieved in the prior art.  One of skill would find it obvious in view of DiCarlo to modify the Bowen device to include a voltage rail to connect the power supply to the heating source. 
Regarding method claim 22, see above mutatis mutandis. 
Claims 16 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 10231486) in view of DiCarlo (US 2016/0066619A1).
Bowen in view of DiCarlo disclose the claimed invention except wherein an output of the heater control circuitry comprises an analog signal, and wherein the controller includes an analog-to-digital converter for converting the analog signal from the heater control circuitry. 
	As it is known in the art to provide either analog or digital control signals, one of skill in the art would find it obvious under at least KSR rationales A and E to provide either an analog or a digital control signal and further provide an analog-to-digital converter or vice versa as desired. 


 Allowable Subject Matter
Claims 2-15, 17-21, 23-34, 36-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761